internal_revenue_service number release date index number 860d ------------------------ ---------------------- ------------------------------------------- -------------------------------------------- ---------------------------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- -------------------------- ----------------- telephone number ---------------------- refer reply to cc fip b06 plr-104889-17 date date taxpayer ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------ trustee ------------------------------------------- ------------------------ state year -------------- ------- company a -------------------------------------- company b ----------------------------------------------- company c --------------------------------------- company d ------------------- ------------------------------------- ------------------- ---------------- exchange date a dear ---------------- plr-104889-17 this letter is in reply to a letter dated date in which trustee solely in its capacity as trustee of taxpayer a real_estate_mortgage_investment_conduit remic requests certain rulings in connection with taxpayer's qualification as a remic under sec_860a-860g of the internal_revenue_code specifically you have asked for the following rulings in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the governing agreements as defined below none of i the execution of the settlement agreement as defined below ii the right to receive the settlement payment as defined below or iii the receipt of the settlement payment will cause taxpayer to fail to meet the requirements of sec_860d in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the governing agreements the receipt of the settlement payment will be treated as a payment received on qualified mortgages within the meaning of sec_1 860g- g ii of the income_tax regulations in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the governing agreements the distribution of the settlement payment in accordance with the governing agreements and the settlement agreement will not cause any regular_interest in taxpayer to fail to qualify as a regular_interest as defined in sec_860g or the sole class of residual_interest in taxpayer to fail to qualify as a residual_interest as defined in sec_860g in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the governing agreements the receipt of the settlement payment will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution that is subject_to the tax imposed under sec_860g facts background taxpayer is one of five remics in a tiered remic structure comprising a residential mortgage-backed securitization trust the trust which trust is evidenced by a pooling and servicing agreement psa in addition to the psa the rights of the parties relating to the trust are governed by the mortgage loan purchase agreement each a governing agreement and collectively the governing agreements under the governing agreements trustee serves as trustee for the trust the laws of state plr-104889-17 govern the rights and obligations of the parties to the governing agreements including trustee the annual_accounting_period for taxpayer is the calendar_year and taxpayer utilizes the accrual_method of accounting for maintaining its accounting books and filing its u s federal_income_tax return trustee is a wholly owned subsidiary of company d a public company whose shares of common_stock are traded on the exchange the trust functions as a residential mortgage loan securitization vehicle the trust including taxpayer was established during year for the primary purpose of raising financing in the securitization market with respect to a pool of residential real_estate mortgage loans originated or acquired by company c the sponsor of the mortgage securitizations the securitization process for the trust occurred as follows company a the seller sold a portfolio of residential mortgage loans the mortgage loans to a related_party the depositor the depositor conveyed the mortgage loans to company b the predecessor to trustee to be held in trust pursuant to the psa several classes of rmbs certificates representing variou sec_3 entitlements to the underlying mortgage pool's cash flows then were issued and sold through an underwriter to investors investors company a acted as master servicer charged with responsibility for among other things collecting debt service payments on the mortgage loans taking any necessary enforcement action against borrowers and remitting payments on a monthly basis for distribution to investors in the securitization an election was made to treat the mortgage loans and certain related assets held by taxpayer as a remic under the code the governing agreements for taxpayer contain a series of representations and warranties made for the benefit of taxpayer in general these include representations that the mortgage loans had certain characteristics such as loan-to-value ratio property condition and mortgagor credit metrics that the mortgage loans were underwritten in all material respects in accordance with certain underwriting guidelines that the mortgage loans conform in all material respects to their descriptions in the investor disclosure documents that the origination of the mortgage loans complied with applicable laws and that the mortgage loans were being serviced in accordance with accepted servicing practices plr-104889-17 the dispute on date pursuant to an agreement among trustee and certain holders of certificates of beneficial interests in the trust the institutional investors trustee filed a complaint on behalf of the trust in court seeking among other things to enforce company c’s and its affiliates’ obligation to repurchase mortgage loans that allegedly breached representations and warranties set forth in the governing agreements company c and the trustee ultimately entered into an agreement the settlement agreement to settle the litigation the settlement agreement the settlement agreement has two principal terms one a settlement payment to be paid to the trust the settlement payment and two a release of claims against company c that arise under or are based upon the governing agreements or that relate to the origination sale delivery servicing and or administration of mortgage loans in the trust the settlement agreement also requires certain improvements in servicing the mortgage loans the released claims include all claims against company c or its affiliates concerning or relating to any alleged breaches of representations and warranties made in connection with the origination sale delivery and or servicing of mortgage loans to the trust including breaches of any obligation to notify or to cure any such alleged breaches of representations and warranties or to repurchase any mortgage loan the rep and warranty claims the settlement payment consists of a fixed cash payment in the amount of a taxpayer represents that the settlement payment does not exceed losses suffered by taxpayer allegedly as the result of the rep and warranty claims taxpayer represents that the distribution provisions of the settlement agreement do not alter the rights or obligations of any of the remics comprising the trust or remic interests therein the settlement agreement requires that the distribution of the settlement payment to investors be in accordance with the applicable provisions contained in the psa that provide for the distribution of subsequent recoveries the settlement agreement provides that the trust's distribution of the settlement payment to investors be characterized as distributions of principal distributions to the investors who hold regular_interest classes entitled to receive principal will be made in accordance with the psa in the event the distribution waterfall provisions in the psa and the settlement payment would combine to result in a distribution of any amount on or in respect of the taxpayer’s residual_interest class whether on the date of the distribution of the settlement payment or on any subsequent distribution date that is not the final plr-104889-17 distribution date under the psa such amount shall not be paid on or distributed to such residual class instead the trustee would retain this amount in the trust's distribution account and on the next distribution date the trustee would distribute the retained amount to the regular_interest investors entitled to receive a principal distribution of subsequent recoveries consistent with the governing agreements the settlement agreement provides for the application of an amount equal to the settlement payment to the trust’s issued certificates in order to restore the outstanding principal balance of such certificates attributable to the prior write down of previously incurred realized losses on mortgage loans specifically an amount equal to the settlement payment will be applied to increase the class certificate balance of the class or classes of certificates with the highest payment priority to which realized losses have been previously allocated an increase to the principal balance of any class of certificates cannot exceed the aggregate amount of realized losses previously allocated to such class under the governing agreements in addition holders of certificates whose class principal balances are restored will not be entitled to any payment in respect of interest on the restored amount for any interest_accrual_period relating to the distribution date on which such increase occurs or on any prior distribution date law and analysis issue and qualified mortgages permitted_investments and payments received on qualified mortgages sec_860d provides that the terms real_estate_mortgage_investment_conduit and remic mean any entity that meets several requirements including that as of the close of the third month beginning after the startup_day and at all times thereafter substantially_all of the assets of the entity consist of qualified mortgages and permitted_investments sec_860g defines qualified_mortgage to include any obligation including any participation or certificate of beneficial_ownership therein which is principally secured_by an interest_in_real_property and which i is transferred to the remic on the startup_day in exchange for regular or residual interests in the remic ii is purchased by the remic within the 3-month period beginning on the startup_day if except as provided in regulations such purchase is pursuant to a fixed-price contract in effect on the startup_day or iii represents an increase in the principal_amount under the original terms of an obligation described in clause i or ii if such increase i is attributable to an advance made to the obligor pursuant to the original terms of a reverse_mortgage_loan or other obligation ii occurs after the startup_day and iii is purchased by the remic pursuant to a fixed price contract in effect on the startup_day plr-104889-17 sec_860g defines permitted_investments to mean any cash_flow_investment qualified_reserve_asset or foreclosure_property sec_860g defines cash_flow_investment to mean any investment of amounts received under qualified mortgages for a temporary period before distribution to holders of interests in the remic sec_1_860d-1 provides that for purposes of the asset test of sec_860d substantially_all of a qualified entity's assets are qualified mortgages and permitted_investments if the qualified_entity owns no more than a de_minimis amount of other assets sec_1_860d-1 sets forth a safe_harbor_rule which provides that the amount of assets other than qualified mortgages and permitted_investments is de_minimis if the aggregate of the adjusted bases of those assets is less than one percent of the aggregate of the adjusted bases of all of the remic's assets sec_1_860g-2 states that in determining what is a cash_flow_investment the term payments received on qualified mortgages includes among other_payments payments by a sponsor or prior owner in lieu of the sponsor's or prior owner's repurchase of a defective obligation as defined in sec_1_860g-2 that was transferred to the remic in breach of a customary warranty sec_1_860g-2 defines a defective obligation as a mortgage subject_to certain defects including that the mortgage does not conform to a customary representation or warranty given by the sponsor or prior owner of the mortgage regarding the characteristics of the mortgage or the characteristics of the pool of mortgages of which the mortgage is a part taxpayer's right to receive the settlement payment under the settlement agreement arises from the mortgage loans the right to receive the settlement payment for taxpayer is a contract claim that stems directly from the rights held by the trustee on behalf of taxpayer and its status as a remic therefore taxpayer's right to receive the settlement payment does not constitute an asset that is newly acquired by a remic after its startup date the execution of the settlement agreement and the receipt of the settlement payment by taxpayer arise from taxpayer's interest in the mortgage loans and its status as a remic and therefore will not cause taxpayer to fail to meet the requirements under sec_860d the settlement payment under the settlement agreement is the result of a dispute between the institutional investors and company c regarding whether the mortgage loans conveyed to taxpayer violated customary representations and warranties under the governing agreements for purposes of the remic rules a defective obligation includes a mortgage that does not conform to a customary representation or warranty given by the sponsor or prior owner of the mortgage regarding the characteristics of the mortgage or the characteristics of the pool of mortgages of which the mortgage is a part taxpayer's right to the settlement payment under the settlement agreement is akin to a payment received by taxpayer from a sponsor or prior owner in lieu of the plr-104889-17 sponsor or prior owner's repurchase of such a defective obligation therefore pursuant to sec_1_860g-2 the settlement payment will be considered a payment received on a qualified_mortgage pursuant to sec_1_860g-2 issue regular and residual interests sec_860g defines a regular_interest in a remic to mean any interest in a remic which is issued on the startup_day with fixed terms and which is designated as a regular_interest if a such interest unconditionally entitles the holder to receive a specified principal_amount or other similar amount and b interest payments or other similar amount if any with respect to such interest at or before maturity i are payable based on a fixed rate or to the extent provided in regulations at a variable rate or ii consist of a specified portion of the interest payments on qualified mortgages and such portion does not vary during the period such interest is outstanding sec_860g defines a residual_interest in a remic to mean an interest in a remic which is issued on the startup_day which is not a regular_interest and which is designated as a residual_interest sec_860g defines the term startup_day to mean the day on which the remic issues all of its regular and residual interests sec_1_860g-1 provides that for purposes of sec_860g a remic designates an interest as a regular_interest by providing to the internal_revenue_service the information specified in sec_1_860d-1 in the time and manner specified in sec_1_860d-1 sec_1_860g-1 provides that a residual_interest is an interest in a remic that is issued on the startup_day and that is designated as a residual_interest by providing the information specified in sec_1_860d-1 at the time and in the manner provided in sec_1_860d-1 a residual_interest need not entitle the holder to any distributions from the remic sec_1_860g-1 provides that for purposes of sec_860g a regular_interest in a remic has fixed terms on the startup_day if on the startup_day the remic's organizational documents irrevocably specify i the principal_amount or other similar amount of the regular_interest ii the interest rate or rates used to compute any interest payments or other similar amounts on the regular_interest and iii the latest possible maturity_date of the interest a remic regular_interest must be issued on the startup date with fixed terms a remic residual_interest is an interest in the remic issued on the startup date that is not a regular_interest taxpayer represents that the distribution provisions of the settlement agreement do not alter the rights or obligations of either taxpayer or the investors' interests therein and that the distribution of the settlement payment to investors is consistent with the distribution provisions contained in the governing agreements that plr-104889-17 provide for the distribution of subsequent recoveries or unscheduled principal amounts received distributions that are made pursuant to these provisions are treated as and constitute distributions of underlying mortgage loan principal collections the settlement agreement also provides that should a principal payment become payable to a class of remic residual interests on a distribution date that is not the final distribution date under the applicable governing agreement such payment will be maintained in the distribution account and trustee shall distribute the retained amount on the next distribution date to the applicable regular_interest investors entitled to receive a principal distribution of subsequent recoveries or unscheduled payments of principal accordingly the distribution of the settlement payment to investors will not cause any regular_interest in taxpayer to fail to qualify as a regular_interest or the sole class of residual_interest in taxpayer to fail to qualify as a residual_interest issue tax on contributions after startup date and prohibited_transaction except as provided in sec_860g sec_860g imposes on any amount that is contributed to a remic after the startup_day a tax equal to percent of the amount contributed sec_860g provides that the tax on contributions after the startup date shall not apply to any contribution which is made in cash and is a a contribution to facilitate a cleanup call as defined in regulations or a qualified_liquidation b a payment in the nature of a guarantee c a contribution during the 3-month period beginning on the startup_day d a contribution to a qualified_reserve_fund by any holder of a residual_interest in the remic or e any other contribution permitted in regulations sec_860f imposes a tax equal to percent of the net_income_derived_from_prohibited_transactions sec_860f defines prohibited_transaction to mean one of the following a disposition of any qualified_mortgage transferred to the remic other than a disposition pursuant to i the substitution of a qualified_replacement_mortgage for a qualified_mortgage or the repurchase in lieu of substitution of a defective obligation ii a disposition incident to the foreclosure default or imminent default of the mortgage iii the bankruptcy or insolvency of the remic or iv a qualified_liquidation b the receipt of any income attributable to any asset which is neither a qualified_mortgage nor a permitted_investment c the receipt by the remic of any amount representing a fee or other compensation_for services or d gain from the disposition of any cash_flow_investment other than pursuant to any qualified_liquidation as discussed above the receipt of the settlement payment by taxpayer arises from the mortgage loans and taxpayer's status as a remic the settlement payment arises in connection with taxpayer's interest in the mortgage loans and is neither a contribution of cash to the remic nor is it listed as a prohibited_transaction in sec_860f as a result the receipt of the settlement payment by taxpayer will not be treated as a plr-104889-17 prohibited_transaction within the meaning of sec_860f or as a contribution subject_to tax under sec_860g conclusion we hereby rule as follows in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement none of i the execution of the settlement agreement ii the right to receive the settlement payment or iii the receipt of the settlement payment will cause taxpayer to fail to meet the requirements of sec_860d in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of the settlement payment will be treated as a payment received on qualified mortgages within the meaning of sec_1_860g-2 in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the distribution of the settlement payment in accordance with the applicable governing agreement and the settlement agreement will not cause any regular_interest in taxpayer to fail to qualify as a regular_interest as defined in sec_860g or the sole class of residual_interest in the taxpayer to fail to qualify as a residual_interest as defined in sec_860g in the case of taxpayer for which a timely valid and continuing remic election has been made in accordance with the applicable governing agreement the receipt of the settlement payment will not be treated as a prohibited_transaction within the meaning of sec_860f or as a contribution that is subject_to the tax imposed under sec_860g this ruling's application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a remic under sec_860a-860g or whether any mortgage loan qualifies as a qualified_mortgage as defined in sec_860g this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the plr-104889-17 provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john w rogers iii john w rogers iii senior technician reviewer branch office of associate chief_counsel financial institutions products
